1

2
                                  UNITED STATES DISTRICT COURT
3
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
4

5     SECURITIES AND EXCHANGE                              1:16-cv-00344-LJO-JLT
      COMMISSION,
6                                                          INTERIM ORDER ON SEC’S MOTION
                              Plaintiff,                   FOR TURNOVER OF DEFENDANT
7                                                          DANIEL NASE’S FROZEN CAPITAL
                       v.                                  ONE FUNDS (ECF No. 429)
8
      BIC REAL ESTATE DEVELOPMENT
9     CORPORATION and DANIEL R. NASE,
      individually and d/b/a BAKERSFIELD
10    INVESTMENT CLUB,
11                            Defendants,
12    BIC SOLO 401K TRUST and MARGARITA
      NASE,
13
                              Relief Defendants.
14

15

16
            The Court is in receipt of the SEC’s Motion for Turnover of Daniel Nase’s Frozen Capital One
17
     Funds. ECF No. 429. Daniel Nase’s Capital One funds are ORDERED to remain frozen and the
18
     parties SHALL follow the standard briefing schedule in responding to the SEC’s Motion. In addition to
19
     the expected opposition by Mr. Nase, the Receiver SHALL file either an opposition or statement of no
20
     opposition to the SEC’s motion.
21

22
     IT IS SO ORDERED.
23
        Dated:    July 23, 2019                            /s/ Lawrence J. O’Neill _____
24                                              UNITED STATES CHIEF DISTRICT JUDGE

25

                                                       1
